Rao, Chief Judge:
The instant appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between the respective parties hereto that the merchandise covered by the appeal to reappraisement referred to above consists of c.w.p. Turboflex pulpers (without, pedestals) and “junk” boxes exported from Canada in April, 1961; that said merchandise is not identified in the final list published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521; that on or immediately preceding the date of exportation of the shipment of c.w.p. Turboflex pulpers (without pedestals) and “junk” boxes such as or similar to the merchandise described on the invoice covered by the instant appeal to reappraisement were freely sold or in the absence of sales, offered for sale in the principal market of Canada, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States at the following unit prices net packed:
rc.w.p. Turboflex pulpers at $9,600 Canadian less $618 A (Canadian, the value of pedestals not supplied, less 10 per [cent discount or $8,083.80 Canadian
*711j, i“Junk” box $500 Canadian less 10 per cent discount or $450 [Canadian
IT IS FURTHER STIPULATED AND AGREED that the appeal to reappraisement referred to herein may be submitted on this stipulation.
Upon the agreed facts, I find export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for determining the value of c.w.p. Turboflex pulpers (without pedestals) and “junk” boxes covered by this instant appeal for reappraisement and that such values are $8,083.80 Canadian and $450 Canadian, respectively, net packed.
Juclgment will be entered accordingly.